DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 06 October 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.  Examiner notes wherein although the amendments to the claims are similar in scope to the originally filed claims, the amendments (albeit slightly) change the scope of said claims, thereby necessitating the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al (US 10,488,172 B1, hereinafter Funke) in view of “Robust navigation control and headland turning optimization of agricultural vehicles”, Iowa State Univ. Capstones, Theses and Dissertations, 2013, to TU Xuyong, hereinafter “TU”.
Regarding claim 1, Funke discloses an autonomous vehicle (Figures 4B-5A & 6A-6B, vehicle 100, at least as in column 15, lines 9-32, wherein “the vehicle 100 may be a driverless vehicle, such as an autonomous vehicle) comprising: 
leading wheels (Figures 4B-5A & 6A-6B, first wheels 106A, 106B) disposed proximate a leading end (Figures 4B-5A & 6A-6B, first end 110) of the autonomous vehicle, the leading wheels configured to steer relative to a longitudinal axis of the 
trailing wheels (Figures 4B-5A & 6A-6B, second wheels 106C, 106D) disposed proximate a trailing end (Figures 4B-5A & 6A-6B, second end 116) of the autonomous vehicle, the trailing wheels configured to steer relative to the longitudinal axis and independently of the leading wheels (Figures 4B-5A, 6A-6B; at least as in column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, as shown in the referenced Figures); 
one or more processors (Figure 2, architecture 200; at least column 17, lines 4-49); and 
memory (Figure 2, architecture 200; at least column 17, lines 4-49) storing instructions that, when executed by the one or more processors, cause the autonomous vehicle to perform actions comprising: 
receiving, at a planning component (Figure 2, planner 214), a destination (Figures 6A-6B, parking space 602) to which the autonomous vehicle is to travel (Figures 2 & 6A-6B; at least as in column 10, lines 27-33, column 18, line 36-column 19, line 33 and column 28, line 57-column 29, line 39, specifically as in Figures 6A-6B, wherein parking space 602 is identified and further defined by proximate end 608 and distal end 610); 
receiving, at the planning component, a current vehicle state of the autonomous vehicle (Figures 2 & 6A-6B; at least as in column 10, lines 27-33, 
determining, using a model of the autonomous vehicle and based at least in part on the destination and the current vehicle state, a commanded steering angle for the leading wheels of the autonomous vehicle, the model configured such that a first steering angle of the leading wheels results in a second steering angle of the trailing wheels that is the additive inverse of the first steering angle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, at least as shown in Figure 6B wherein the first wheels 106A, 106B are steered in a first direction and further wherein the second wheels 106C, 106D are steered in an opposite direction than said first wheels as the vehicle is maneuvered into said parking space); 
determining, based at least in part on the reference path and the commanded steering angle, a trajectory of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, wherein the trajectory for moving the vehicle into the parking space 602 is determined); and 
controlling the autonomous vehicle based at least in part on the trajectory (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, specifically as shown in Figure 6B, wherein the vehicle is controlled to maneuver 
	TU teaches an autonomous vehicle that employs four-wheel-steering (4WS) and/or four-wheel-driving (4WD) capabilities for more accurately controlling the steering of said autonomous vehicle over different terrains.  TU goes on to teach wherein a vehicle kinematic model may be utilized to control the trajectory of an autonomous vehicle as it travels, such that the leading wheels are turned in an opposite direction (i.e. additive inverse) of the rear wheels, based on the geometric center of the autonomous vehicle (Pages 41-42, section 3.4.1 Vehicle kinematic model, section 3.4.2 Vehicle dynamic model and figure 3.4; Page 65, section 4.3.2 Vehicle kinematic model and local coordinate conversion; pages 80-82, section 4.5.2 Controller implementation under coordinated steering mode and figure 4.11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Funke, to include TU’s teaching of employing a vehicle kinematic model for more accurately controlling the trajectory of the vehicle, since TU teaches wherein such a navigational control system for autonomous vehicles provides more robust navigational control and turning optimization of said autonomous vehicle.
Regarding claim 2, in view of the above combination of Funke and TU, Funke further discloses wherein commanded steering angle is based at least in part on a current position of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33 and column 20, lines 7-38).
Regarding claim 3, in view of the above combination of Funke and TU, Funke further discloses wherein: the position of the autonomous vehicle is a point associated 
Regarding claim 4, in view of the above combination of Funke and TU, Funke further discloses wherein: the autonomous vehicle has a first axis associated with the leading wheels and a second axis associated with the trailing wheels; and the point is equidistant from the first axis and the second axis along a longitudinal axis extending from a leading end of the autonomous vehicle to a trailing end of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, specifically as shown in at least Figures 4A-4B, wherein the front axle is the first axis associated with the front wheels about which they rotate, and further wherein the rear axle is the second axis associated with the trailing wheels about which they rotate).
Regarding claim 5, in view of the above combination of Funke and TU, Funke further discloses wherein the model of the autonomous vehicle is a first model and the controlling the autonomous vehicle based at least in part on the trajectory comprises: determining, based at least in part on a second vehicle model, a first steering angle for the leading wheels and a second steering angle for the trailing wheels, the first model and the second model assuming the autonomous vehicle has no sideslip (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39); controlling, with a first 
Regarding claim 7, in view of the above combination of Funke and TU, Funke discloses a method comprising: 
receiving a reference path along which an autonomous vehicle is to travel (Figures 2 & 6A-6B; at least as in column 10, lines 27-33, column 18, line 36-column 19, line 33 and column 28, line 57-column 29, line 39, specifically as in Figures 6A-6B, wherein parking space 602 is identified and further wherein a path/trajectory is determined between the current position of the autonomous vehicle and the parked position of said autonomous vehicle); 
receiving a current steering angle associated with the leading wheels of the autonomous vehicle (Figures 4B-5A, 6A-6B; at least as in column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, wherein steering angles 304A and 304B are determined); 
determining, using a model of the autonomous vehicle and based at least in part on the reference path and the current steering angle, a commanded steering angle for the leading wheels of the autonomous vehicle, the model configured such that a first 
determining, based at least in part on the reference path and the commanded steering angle, a trajectory of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, wherein the trajectory for moving the vehicle into the parking space 602 is determined). That said, Funke is silent explicitly regarding wherein said model is a kinematic model of the vehicle.
	TU teaches an autonomous vehicle that employs four-wheel-steering (4WS) and/or four-wheel-driving (4WD) capabilities for more accurately controlling the steering of said autonomous vehicle over different terrains.  TU goes on to teach wherein a vehicle kinematic model may be utilized to control the trajectory of an autonomous vehicle as it travels, such that the leading wheels are turned in an opposite direction (i.e. additive inverse) of the rear wheels, based on the geometric center of the autonomous vehicle (Pages 41-42, section 3.4.1 Vehicle kinematic model, section 3.4.2 Vehicle dynamic model and figure 3.4; Page 65, section 4.3.2 Vehicle kinematic model and local coordinate conversion; pages 80-82, section 4.5.2 Controller implementation under 
Regarding claim 8, in view of the above combination of Funke and TU, Funke further discloses wherein the commanded steering angle is based at least in part on a current position of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33 and column 20, lines 7-38).
Regarding claim 9, in view of the above combination of Funke and TU, Funke further discloses wherein: the position of the autonomous vehicle is a point associated with the autonomous vehicle characterized in the kinematic model as having zero lateral velocity (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, specifically as shown in at least Figures 4A-4B, wherein the point is provided in the center of the vehicle and equidistant between the front and rear axles of the vehicle).
Regarding claim 10, in view of the above combination of Funke and TU, Funke further discloses wherein: the autonomous vehicle has a first axis associated with the leading wheels and a second axis associated with the trailing wheels; and the point is equidistant from the first axis and the second axis along a longitudinal axis extending from a leading end of the autonomous vehicle to a trailing end of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, 
Regarding claim 11, in view of the above combination of Funke and TU, Funke further discloses wherein the trajectory comprises a vehicle state and the commanded steering angle for the leading wheels of the autonomous vehicle, the trajectory excluding a steering angle for the trailing wheels (Figures 4B-5A, 6A-6B; at least as in column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, wherein steering angles 304A and 304B are determined).
Regarding claim 12, in view of the above combination of Funke and TU, Funke further discloses wherein the model of the autonomous vehicle is a first model and the controlling the autonomous vehicle based at least in part on the trajectory comprises: determining, based at least in part on a second vehicle model, a first steering angle for the leading wheels and a second steering angle for the trailing wheels (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39); controlling, with a first steering controller, the leading wheels according to the first steering angle; and controlling, with a second steering controller, the trailing wheels according to the second steering angle (Figures 4A-6B, second steering assembly 126B), the trailing wheels according to the second steering angle (Figures 4A-6B; at least as in column 24, line 26-column 25, line 28, column 26, line 52-column 27, line 43 and column 28, line 57-column 29, line 39, wherein the steering assemblies 126A, 126B pivots the first wheels 
Regarding claim 17, in view of the above combination of Funke and TU, One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, perform actions comprising: 
receiving a reference path along which an autonomous vehicle is to travel (Figures 2 & 6A-6B; at least as in column 10, lines 27-33, column 18, line 36-column 19, line 33 and column 28, line 57-column 29, line 39, specifically as in Figures 6A-6B, wherein parking space 602 is identified and further wherein a path/trajectory is determined between the current position of the autonomous vehicle and the parked position of said autonomous vehicle); 
receiving a current steering angle associated with the leading wheels of the autonomous vehicle (Figures 4B-5A, 6A-6B; at least as in column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, wherein steering angles 304A and 304B are determined); 
determining, using a model of the autonomous vehicle and based at least in part on the reference path and the current steering angle, a commanded steering angle for the leading wheels of the autonomous vehicle, the model configured such that a first steering angle of the leading wheels results in a second steering angle of trailing wheels of the vehicle that is the additive inverse of the first steering angle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, at least as shown in Figure 6B wherein the first wheels 106A, 106B are steered in a first direction and further wherein 
determining, based at least in part on the reference path and the commanded steering angle, a trajectory of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 65-column 25, line 28 and column 28, line 57-column 29, line 39, wherein the trajectory for moving the vehicle into the parking space 602 is determined). That said, Funke is silent explicitly regarding wherein said model is a kinematic model of the vehicle.
	TU teaches an autonomous vehicle that employs four-wheel-steering (4WS) and/or four-wheel-driving (4WD) capabilities for more accurately controlling the steering of said autonomous vehicle over different terrains.  TU goes on to teach wherein a vehicle kinematic model may be utilized to control the trajectory of an autonomous vehicle as it travels, such that the leading wheels are turned in an opposite direction (i.e. additive inverse) of the rear wheels, based on the geometric center of the autonomous vehicle (Pages 41-42, section 3.4.1 Vehicle kinematic model, section 3.4.2 Vehicle dynamic model and figure 3.4; Page 65, section 4.3.2 Vehicle kinematic model and local coordinate conversion; pages 80-82, section 4.5.2 Controller implementation under coordinated steering mode and figure 4.11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Funke, to include TU’s teaching of employing a vehicle kinematic model for more accurately controlling the trajectory of the vehicle, since TU teaches wherein such a 
Regarding claim 18, in view of the above combination of Funke and TU, Funke further discloses wherein commanded steering angle is based at least in part on a current position of the autonomous vehicle, the position of the autonomous vehicle being a point characterized in the kinematic model as having zero lateral velocity (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, specifically as shown in at least Figures 4A-4B, wherein the point is provided in the center of the vehicle and equidistant between the front and rear axles of the vehicle).
Regarding claim 19, in view of the above combination of Funke and TU, Funke further discloses wherein: the autonomous vehicle has a first axis associated with the leading wheels and a second axis associated with the trailing wheels; and the point is equidistant from the first axis and the second axis along a longitudinal axis extending from a leading end of the autonomous vehicle to a trailing end of the autonomous vehicle (Figures 2, 4B-5A, 6A-6B; at least as in column 18, line 36-column 19, line 33, column 24, line 26-column 25, line 28 and column 28, line 57-column 29, line 39, specifically as shown in at least Figures 4A-4B, wherein the front axle is the first axis associated with the front wheels about which they rotate, and further wherein the rear axle is the second axis associated with the trailing wheels about which they rotate).
Regarding claim 20, in view of the above combination of Funke and TU, Funke further discloses wherein the model of the autonomous vehicle is a first model and the controlling the autonomous vehicle based at least in part on the trajectory comprises: .

Allowable Subject Matter
Claims 6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664